—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 23, 1988, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he had no bona fide employment subsequent to a prior disqualification.
As the Unemployment Insurance Appeal Board noted, claimant and his alleged employer changed their stories concerning the circumstances surrounding claimánt’s employment. It also pointed out that their explanations were in conflict with each other. They disagreed on the nature of the work, the rate of pay and the reasons why claimant stopped working. It was within the Board’s province to assess matters of credibility and the inferences to be drawn from the evidence presented (see, Matter of Di Maria v Ross, 52 NY2d 771). On the record before us, the Board’s conclusion that claimant’s employment was not bona fide and that claimant continued to be disqualified from receiving unemployment insurance benefits is supported by substantial evidence and must be upheld (see, supra; Matter of Ruperto [Roberts], 89 AD2d 1039). There is also substantial evidence in the record to support the Board’s conclusion that claimant made willful false statements to obtain benefits (see, Matter of Goggin [Ross] 79 AD2d 1057).
Yesawich Jr., J. P., Levine, Crew III, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.